DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response of 4/13/2021 is entered. 
Election/Restrictions
Claims 1-12 and 14-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13, directed to method of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/7/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons of Allowance

Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed because Yoshinaga (“Yoshinaga”) in view of Pedersen as applied in the rejection do not teach the claimed limitation of “All of the pending claims require, among other things, 60 wt.% to 99.94 wt.% of an oil”, however, Yoshinaga discloses a composition containing only 0.3-10 wt.% of fats and oils and  79.6-99.9 wt.% of ethanol, the maximum content of other components can only be a maximum of about 20 wt.%. Yoshinaga also does not teach the required monounsaturated fatty acid content of more than 70 wt.%, which are requirements recited in all of the pending claims. Although Pedersen allegedly discloses that the fatty acid chains of MCT oils are present “in varying quantitative proportions,” but does not teach monounsaturated fatty acid chains. 
Also, see applicant’s comments of 4/13/2021.
Thus, the claims 1-20 are free of prior art and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI CHAWLA/
Primary Examiner, Art Unit 1792